Citation Nr: 0722133	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for diabetes mellitus.  In December 2006, 
the veteran testified before the Board at a hearing that was 
held in Washington, D.C.


FINDING OF FACT

The veteran's diabetes mellitus first manifested during his 
period of active service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran in this case served on active duty from March 
1972 to March 1992.  A review of his service personnel 
records shows that he did not have service in Vietnam or in 
any other location where herbicide agents have been 
determined to have been used.  Accordingly, the veteran's 
service does not qualify him for service connection for 
diabetes mellitus on a presumptive basis. 

The veteran, however, does not contend that he is entitled to 
service connection for diabetes mellitus on a presumptive 
basis.  Rather, the veteran asserts that he first manifested 
signs and symptoms of diabetes mellitus during his period of 
active service, and that he is therefore entitled to service 
connection for the diabetes mellitus with which he was 
formally diagnosed in 1996, approximately four years after 
his separation from service.  Specifically, the veteran 
asserts that his circumstances of service, including 
orthopedic injuries for which service connection has been 
established, prohibited him from proper exercise and thereby 
resulted in his development of metabolic syndrome.  He 
further asserts that the metabolic syndrome led to his 
development of diabetes mellitus.

The veteran's service medical records show that he was found 
to have elevated blood glucose on one occasion in March 1982.  
The veteran at that time had reported to the emergency room 
for treatment for a right wrist injury.  It is not clear, 
however, whether the veteran had been fasting prior to his 
arrival.  His service medical records also show that he 
injured his left knee in December 1987 while playing 
basketball, ultimately requiring multiple surgeries.  In 
December 1990, he first complained of lumbar strain.  
Subsequent records show continued complaints of low back 
pain, with radiation.  His service medical records 
additionally show treatment for right knee, right ankle, and 
right shoulder pain, as a result of which his duties were 
limited.  Beginning in 1988, the veteran's service medical 
records show that he had increasing difficulty with managing 
his weight, and that he was diagnosed with hypertension and 
hyperlipidemia, both of which were determined to be 
exacerbated by his obesity.  The veteran has reported that 
during service he experienced frequent incidents of blurred 
vision, light-headedness, and soaking night sweats, although 
this is not reflected in his service medical records.  His 
service medical records similarly do not reflect a specific 
diagnosis of metabolic syndrome, or of diabetes mellitus.

In April 2000, the VA physician who diagnosed the veteran 
with diabetes mellitus in 1996 submitted a letter to VA in 
which she stated that the veteran's difficulty with obesity 
in service had predisposed him to developing diabetes 
mellitus.  Because the veteran reported an in-service history 
of incidents of blurred vision and light-headedness, which 
were are often symptoms of diabetes mellitus, the physician 
felt that the veteran's diabetes mellitus had initially 
manifested during his period of service.  This physician 
submitted similar statements in July 2002 and January 2003.  
In January 2003, the physician cited the veteran's inability 
to be physically active as a result of his various service-
connected orthopedic injuries as a contributory factor for 
his weight gain, which ultimately resulted in his development 
of diabetes mellitus.  In February 2004, the veteran's 
private specialist in internal medicine submitted a letter to 
VA indicating that he felt that the veteran's diabetes 
mellitus had developed during service.  This physician 
considered the veteran's March 1982 evidence of elevated 
glucose to be indicative of impaired glucose tolerance, as 
the veteran reported that he had been fasting at the time his 
blood was drawn.  This, combined with the February 1992 
evidence of elevated triglycerides and cholesterol, suggested 
that the veteran had metabolic syndrome during service.  The 
diagnosis of metabolic syndrome during service suggested that 
the veteran's diabetes mellitus had its clinical onset during 
the veteran's period of active service.

In January 2003, a VA examiner reviewed the veteran's records 
and opined that the veteran's most significant risk factor 
for developing diabetes mellitus was his history of being 
overweight, and later, being obese, as he did not have a 
family history of diabetes mellitus, or a history of exposure 
to herbicide agents during service.  With regard to the 
veteran's single incident of elevated blood glucose level in 
service, the examiner noted that the significance of that 
incident was questionable, as it was unclear whether he had 
been fasting at that time.  In April 2003, this same VA 
examiner submitted a letter to VA in which he opined that it 
was less likely than not that the veteran's diabetes mellitus 
first began in service.  In April 2005, another VA examiner 
reviewed the veteran's records and opined that it was less 
likely than not that the veteran had diabetes mellitus while 
on active duty, and that it was less likely than not that the 
veteran's service-connected disabilities caused his current 
diabetes mellitus, as none of his service-connected 
disabilities were risk factors for the development of 
diabetes mellitus.

In April 2007, VA obtained the opinion of a specialist in 
endocrinology regarding the approximate date of onset and 
likely etiology of the veteran's diabetes mellitus.  After 
reviewing the veteran's claims file, the examiner determined 
that there was no evidence of diabetes mellitus during the 
veteran's period of active service.  With regard to the 
single incidence of elevated blood glucose of 117 mg/dl in 
March 1982, the examiner noted that it was not clear that the 
veteran was in fact fasting at the time the blood sample was 
taken, and, even if he had been fasting, a blood glucose 
level of 117 mg/dl was not sufficiently elevated to allow for 
a diagnosis of diabetes mellitus.  The examiner also 
considered it significant that during a routine examination 
in June 1990, the veteran's blood glucose was 90 mg/dl, which 
was considered normal.  With respect to the veteran's 
particular risk factors in developing diabetes mellitus, the 
examiner determined that the veteran's poor diet, lack of 
exercise, and obesity contributed to his development of 
diabetes.  In this regard, the examiner also determined that 
the veteran exercise restrictions during service as a result 
of his orthopedic injuries most likely contributed to his 
weight gain.  Finally, the examiner determined that the 
veteran's service medical records did document the diagnosis 
of metabolic syndrome (hypertension, dyslipidemia, and 
obesity).  This increased the veteran's risk of developing 
diabetes.  Although the veteran's exercise restrictions as a 
result of orthopedic injuries made it more difficult for the 
veteran to control his weight, the examiner determined that 
this was not the only factor which contributed to his 
development of diabetes mellitus.  In an addendum to the 
opinion, the examiner concluded that it was as likely as not 
that the veteran's diabetes mellitus was not attributable to 
his metabolic syndrome or to any other incident, disease, or 
injury during service.

In June 2007, the veteran obtained an additional private 
opinion supporting his claim.  This examiner determined that 
the veteran's elevated blood glucose level of 117 mg/dl in 
March 1982 was essentially hyperglycemia, and concluded, in 
accordance with established medical principles, that where a 
patient is "found to have hyperglycemia, essentially all 
physicians agree that diabetes is present."  The examiner 
additionally stated that it was his expert medical opinion 
that it was never normal for any individual to ever have any 
elevation of his blood sugar, regardless of whether or not he 
was fasting.  Thus, because there was evidence of elevated 
blood sugar in service, the veteran, "sine qua non," had 
diabetes mellitus in service.  This determination was 
supported by the veteran's description of symptoms of thirst, 
night sweats, feeling clammy, shaky, and needing snacks in 
service, which were compatible with symptoms of diabetes 
mellitus.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Resolving any doubt in the veteran's favor, the Board finds 
that the evidence is in equipoise, and thus service 
connection is warranted for diabetes mellitus.  Despite a 
lack of in-service evidence demonstrating a diagnosis of 
diabetes mellitus, the record is in equipoise regarding a 
finding that the veteran's diabetes mellitus had it 
symptomalogical onset during service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the veteran 
has submitted credible lay statements attesting to the in-
service occurrence of symptoms compatible with a diagnosis of 
diabetes mellitus, and both VA and private examiners have 
opined that the veteran's diabetes mellitus first manifested 
during his period of active military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  At the very least, the 
evidence is in equipoise.  Resolving the benefit of the doubt 
in the favor of the veteran, the Board finds that diabetes 
mellitus was incurred during active service.  Therefore, 
service connection for diabetes mellitus is granted.

As the preponderance of the evidence is in favor of the claim 
for service connection for diabetes mellitus, the Board 
concludes that service connection for diabetes mellitus is 
warranted.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

In light of the favorable disposition, a discussion as to 
whether VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) have been satisfied is not required.  No 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


